Citation Nr: 1423720	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  10-26 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to January 1977 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In September 2012, the Veteran testified at a hearing before the undersigned.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran in written statements to the RO and at his personal hearing reported that his current bronchitis was caused by his exposure to the exhaust generated by 15 to 20 diesel fueled vehicles a day in a poorly ventilated garage where he worked 5 days a week for 18 months as an automobile parts clerk.  The Veteran also reported that he had a problem with observable symptoms of bronchitis (i.e., coughing phlegm) since the 1980's.  Furthermore, the Veteran reported that his VA doctor opined that his current bronchitis is due to his exposure to diesel exhaust fumes while on active duty and this opinion is supported by a study he provided to VA.

In this regard, the Veteran's Form DD 214 shows that he was assigned to a transportation battalion as a stock clerk.  Moreover, the Board finds that the Veteran's claimed exposure to exhaust fumes is consistent with the circumstances of his service.

The post-service record also contains both a May 2008 VA treatment record and a March 2009 letter from VA healthcare providers in which they appear to find a relationship between the Veteran's current bronchitis and his exposure to diesel exhaust fumes while on active duty.  The record also contains the study the Veteran testified about (entitled, "Oil Fires, Petroleum and Gulf War Illness").  However the Board finds that neither the two medical opinions nor the study, alone, are sufficient to provide a probative medical link between the Veteran's current disability and his military service.  

Nonetheless, given the totality of the record outlined above the Board finds that a remand is required to obtain a VA medical opinion as to the relationship, if any, between the Veteran's current bronchitis and his exposure to diesel exhaust fumes while on active duty.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006).

The record shows that the Veteran receives ongoing treatment at the West Los Angeles VA Medical Center.  However, his post-January 2010 treatment records are not in the claims file.  Therefore, while the appeal is in Remand status these treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Obtain and physically or electronically associate with the claims file all of the Veteran's post-January 2010 treatment records from the West Los Angeles VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

2.  After undertaking the above development to the extent possible, schedule the Veteran for a VA examination by a physician with expertise in pulmonary diseases to obtain an opinion as to the etiology of his chronic bronchitis.  The claims file should be provided to the examiner in connection with the examination.  All needed testing, including, but not limited to, a chest X-ray and a pulmonary function test, should be conducted by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide an answer to the following question:

Is it at least as likely as not that the Veteran's chronic bronchitis is related to or had its onset in service?  

In providing the answer, the examiner should acknowledge and comment on the Veteran's in-service repots of exposure to diesel exhaust fumes as well as his report of symptoms shortly after service in the 1980's.

In providing the answer, the examiner should also acknowledge and comment on the favorable VA medical opinions found in the May 2008 VA treatment record and the March 2009 letter from a VA healthcare provider as well as the study provided by the Veteran. 

If the examiner cannot provide an answer to the question, he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

All findings and conclusions should be set forth in detail in a legible report.

3.  Then readjudicate the claim.  If the benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

